Citation Nr: 1750488	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1994 to August 1994, and on active duty from February 2003 to January 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran submitted a notice of disagreement with the RO's determination, and in January 2014, the RO issued a Statement of the Case addressing the matter.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant seeks a a total rating based on individual unemployability due to service-connected disability.  The record on appeal indicates that service connection is currently in effect for PTSD, rated as 70 percent disabling from April 18, 2011.  

The record appears to be incomplete.  The Board notes that in clinical settings, the Veteran reported that in 2010, he applied for disability benefits from the Social Security Administration (SSA) as a result of his PTSD.  See e.g. November 2016 VA examination report.  Records from SSA are therefore potentially relevant to the Veteran's VA claims of entitlement to TDIU; thus, VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

In addition, the Board notes that the Veteran receives regular psychiatric care at a VA facility.  See e.g. November 2016 VA examination report.  The most recent VA outpatient treatment records currently associated with the record are dated in January 2014.  Therefore, efforts should be made to obtain any outstanding records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from SSA a copy of its determination(s) on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its consideration of the Veteran's application for benefits.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Obtain VA treatment records pertaining to the appellant for the period from January 2014 to the present.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  After completing the actions above, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the AOJ should issue the Veteran and any representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






